CaseCase
     1:19-cv-03229-PAB-NRN
         1:19-cv-03229 Document
                            Document
                                1-1 Filed
                                     6 Filed
                                          11/14/19
                                              11/14/19
                                                    USDC
                                                       USDC
                                                         Colorado
                                                             Colorado
                                                                   PagePage
                                                                        1 of 7
                                                                             1 of 7




   DISTRICT COURT, ADAMS COUNTY, COLORADO
   1100 Judicial Center Drive
   Brighton, Colorado 80601            DATE FILED: August 23, 2019 12:26 PM
                                                              FILING ID: 6DC93223966B9
                                                              CASE NUMBER: 2019CV31346
   Plaintiff:   JANICE MINJOCK

   v.

   Defendant: ROARING FORK RESTURANTS INC d/b/a
   CHEDDAR’S SCRATCH KITCHEN

                                                                             ▲COURT USE ONLY ▲

   Attorney for Plaintiff:
                                                                            Case Number:
   Nathan T. Mattison, Esq. #38627
   Robert R. Harper, Esq. #48454
   The Law Offices of Dianne Sawaya L.L.C.                                  Division:
   4500 Cherry Creek Drive South, Suite 1030
   Denver, CO 80246
   Phone Number: (303) 758-4777
   Fax Number: (303) 758-4779
   E-mail:nmattison@dlslawfirm.com
          rharper@dlslawfirm.com

                                              COMPLAINT



        COMES NOW, Plaintiff, Janice Minjock, through her counsel Nathan T. Mattison at The
  Law Offices of Dianne Sawaya, LLC, states and alleges the following for her Complaint against
  Defendant, Roaring Fork Restaurants Inc. d/b/a/ Cheddars Scratch Kitchen as follows:

                                 IDENTIFICATION OF PARTIES

  1.     At all times relevant herein, Plaintiff, Janice Minjock (hereinafter “Plaintiff”), was a citizen
         of the State of Colorado, County of Adams, City of Brighton, residing at 12118 Newport
         Drive, Brighton, Colorado 80602.

  2.     Upon information and belief, and at all times relevant herein, Defendant Roaring Fork
         Restaurants Inc. d/b/a/ Cheddars Scratch Kitchen (hereinafter “Defendant Roaring Fork”)
         was the owner of the real property upon which Plaintiff was injured and was and is a
         Foreign Limited Liability Corporation in good standing with the State of Colorado, with
         its principal place of business located at 4412 Fairfax Ave, Dallas, Texas, 75205 that, at all
         times material hereto, owned, operated on, conducted activities upon, serviced, managed,
         repaired, cleaned, or otherwise controlled the walkway and/or property, at the time of the
CaseCase
     1:19-cv-03229-PAB-NRN
         1:19-cv-03229 Document
                            Document
                                1-1 Filed
                                     6 Filed
                                          11/14/19
                                              11/14/19
                                                    USDC
                                                       USDC
                                                         Colorado
                                                             Colorado
                                                                   PagePage
                                                                        2 of 7
                                                                             2 of 7




        incident giving rise to this action upon which Plaintiff fell and suffered injuries.

  3.    Defendant Roaring Forks’ registered agent is Doug Rodgers located the same address.

                                  VENUE AND JURISDICTION

  4.    The incident giving rise to this action occurred on September 2, 2017, on the real property
        that is commonly referred to as Cheddars Scratch Kitchen in Thornton, Colorado, located
        at 10250 Grant Street, Thornton, Colorado 80229.

  5.    Jurisdiction is proper pursuant to Article 6 § 9 of the Colorado State Constitution.

  6.    Venue is proper in the county of Adams, State of Colorado pursuant to C.R.C.P. 98 because
        the tort in question occurred in Adams County.

                                   GENERAL ALLEGATIONS

  7.    Plaintiff hereby incorporates by reference paragraphs above as if fully set forth herein.

  8.    The incident giving rise to this action occurred in the morning on September 2, 2017, at
        which time Plaintiff was an invitee lawfully on the Property owned, operated, managed, or
        otherwise concerning activities under the legal responsibility of Defendant.

  9.    At the time of the incident, it was approximately 7:15 p.m. and Plaintiff was walking and
        tripped due to an umbrella base.

  10.   On said date and time, Plaintiff was walking in an area which was owned, operated,
        managed, serviced, maintained, acted upon, or controlled by Defendant.

  11.   Plaintiff directly and proximately suffered and sustained injuries, damages, and losses.

  12.   Plaintiff is the proper party to bring this claim.

  13.   Defendant had a duty to keep the premises free from dangerous conditions, including the
        umbrella base, which should have been removed as it posed a tripping hazard.

  14.   Defendant, through reasonable inspection and monitoring, knew or should have known that
        an umbrella base in a walkway could cause its invitees to fall and sustain injuries.

  15.   Defendant knew or should have known that the umbrella base both existed and created a
        dangerous condition.

  16.   Defendant negligently and without due regard for the safety of others, allowed a known
        dangerous condition to exist and created a hazard to Plaintiff and others.

  17.   Defendants failed to place adequate warning or caution signs, warning or notification device

                                                   2
CaseCase
     1:19-cv-03229-PAB-NRN
         1:19-cv-03229 Document
                            Document
                                1-1 Filed
                                     6 Filed
                                          11/14/19
                                              11/14/19
                                                    USDC
                                                       USDC
                                                         Colorado
                                                             Colorado
                                                                   PagePage
                                                                        3 of 7
                                                                             3 of 7




        in the area to protect lawful invitees from tripping over the umbrella base.

  18.   At all times relevant herein, the Defendant was responsible for maintaining the premises,
        including but not limited to the common areas, in a reasonably safe condition so that
        invitees, employees, customers, and visitors to the Property therein would not be injured
        due to, among other things, an umbrella base in a walkway, existing on the premises.

  19.   At all times relevant herein, Plaintiff acted reasonably under the circumstances and was
        not comparatively at fault.

  20.   At all times relevant herein, Plaintiff mitigated her damages.

  21.   As a result of the September 2, 2017 trip and fall, Plaintiff sustained severe and permanent
        injuries, damages, and losses, including but not limited to a hematoma of the left and right
        knee, broken finger, and sprained right ankle.

  22.   As a result of the incident giving rise to this action, Plaintiff incurred reasonable and
        necessary past and future medical expenses and other economic expenses and damages.

  23.   As a result of the September 2, 2017 trip and fall, Plaintiff has incurred economic damages
        including past and future medical expenses including, but not limited to, emergency care,
        hospital care, physician charges, surgical care, diagnostic testing and imaging, physical
        therapy and other therapeutic needs to treat the injuries he sustained, as well as lost past
        and future income, costs of transportation to and from medical providers, and other
        economic damages.

  24.   As a result of the September 2, 2017 trip and fall, Plaintiff suffered mental anguish, pain
        and suffering, permanent disability, loss of enjoyment of life, and other non-economic
        damages.


                            FIRST CLAIM FOR RELIEF
  (C.R.S. §13-21-115 AGAINST ROARING FORK RESTURANTS INC d/b/a CHEDDAR’S
                               SCRATCH KITCHEN)

  25.   Plaintiff hereby incorporates by reference and makes a part of this Claim for Relief all
        previous paragraphs of Plaintiff’s Complaint.

  26.   Plaintiff was an invitee of Defendant as that term is contemplated by C.R.S. §13-21-115.

  27.   At the time and place of the incident indicated above, Plaintiff was an invitee of the
        Defendant, which on information and belief had common-law and contractual duties to
        Plaintiff to allow Plaintiff to enter and remain on a safe and non-hazardous premises.

  28.   It was Defendants’ express representation that Plaintiff was intended to enter or remain on
        such premises.

                                                   3
CaseCase
     1:19-cv-03229-PAB-NRN
         1:19-cv-03229 Document
                            Document
                                1-1 Filed
                                     6 Filed
                                          11/14/19
                                              11/14/19
                                                    USDC
                                                       USDC
                                                         Colorado
                                                             Colorado
                                                                   PagePage
                                                                        4 of 7
                                                                             4 of 7




  29.   At the time and place of the incident indicated above, Defendant was a statutory or actual
        "landowner" within the meaning of C.R.S. §13-21-115 and was legally responsible for the
        condition of the premises where Plaintiff fell.

  30.   At the time and place of the incident indicated above, Defendant, as statutory or actual
        "landowners" was legally responsible for the condition of the real property, as well as for
        the activities conducted or circumstances existing on the aforementioned real property,
        within the meaning of C.R.S. §13-21-115 and Plaintiff was an "invitee" of Defendant as
        she was a person who entered or remained on or near the premises to transact business in
        which the parties were mutually interested, within the meaning of C.R.S. §13-21-115.

  31.   Defendant, as a direct and proximate result or substantial factor in bringing or causing
        Plaintiff's injuries, damages, and losses as described above, is liable for its actions,
        omissions, and inactions and for those of any maintenance company, cleaning company,
        snow removal company, known or unknown, partner, contractor, subcontractor, agent,
        servant, successor, predecessor, heir, assign or volunteer.

  32.   Defendant is liable to Plaintiff as an invitee, for damages and injuries sustained by the
        Plaintiff which was caused by the Defendant and any partner, agent, servant, contractor,
        subcontractor, maintenance company, cleaning company, snow removal company, or
        volunteer for the unreasonable failure to exercise reasonable care to protect against the
        dangers of which were known or should have been known pursuant to C.R.S. §12-21-
        115(3)(c).

  33.   Defendant had a duty to Plaintiff to use reasonable care to protect Plaintiff against dangers
        which the Defendants knew or should have known existed at the time Plaintiff was injured.

  34.   Defendant either knew or should have known of the dangers created by the umbrella base
        in the walkway of the patio.

  35.   Upon information and belief, Defendant was given direct or actual notice multiple times
        by other residents of the community, regarding their improper maintenance and clearing of
        the umbrella base in the walkway of the patio.

  36.   Despite this notice, Defendant failed to adequately clean, maintain, service, and keep safe
        its walkways, specifically by not removing the umbrella base from the walkway of the
        patio.

  37.   Defendant should have taken reasonable measures, such as inspecting and maintaining its
        premises, placing adequate “caution” or “warning” signs, cones, tape, or other restrictive
        devices around the area, or clearing, removing the umbrella base.

  38.   Defendant was negligent when the Defendant, it’s employees, and/or agents failed to use
        reasonable care to prevent the injuries, damages, and losses to Plaintiff.


                                                 4
CaseCase
     1:19-cv-03229-PAB-NRN
         1:19-cv-03229 Document
                            Document
                                1-1 Filed
                                     6 Filed
                                          11/14/19
                                              11/14/19
                                                    USDC
                                                       USDC
                                                         Colorado
                                                             Colorado
                                                                   PagePage
                                                                        5 of 7
                                                                             5 of 7




  39.   At the time of the incident and at all other times relevant hereto, a condition existed on the
        premises, which created an unreasonable risk of injury and/or damages to persons such as
        Plaintiff.

  40.   Defendant’s unreasonable failure to exercise reasonable care to protect against dangers of
        which it actually knew or should have known directly and proximately caused Plaintiff’s
        injuries, damages, and losses.

  41.   The conduct of Defendant and its agents, officers, and employees was an unreasonable
        failure to exercise reasonable care to protect against dangers of which they knew or should
        have known as contemplated by C.R.S. §13-21-115. As a direct and proximate result of
        Defendants’ negligence and careless conduct, Plaintiff incurred injuries, damages, and
        losses.

  42.   The employees and/or agents of the Defendant were acting in the course and scope of their
        employment and/or agency with Defendant.

  43.   As a direct and proximate result of Defendants’ unreasonable failure to exercise reasonable
        care to protect against dangers of which they knew or should have known, Plaintiff incurred
        past and future economic losses, including but not limited to, loss of earnings, impairment
        of earning capacity, loss of home services, costs of transportation to and from medical
        providers, and reasonable and necessary medical expenses including, but not limited to,
        physician, hospital, diagnostic testing and imaging, physical therapy, orthopedic, surgical
        intervention, prescription medications, and other expenses.

  44.   Defendants’ unreasonable failure to exercise reasonable care to protect against dangers of
        which it knew or should have known directly and proximately caused Plaintiff permanent
        physical impairment and/or disfigurement, as well as past and future pain and suffering,
        loss of the value of her time, loss of enjoyment of life, and other non-economic damages.
        Plaintiff will be prevented from engaging in certain social and recreational activities normal
        to her lifestyle prior to this incident and will otherwise be prevented from participating in
        and enjoying the benefits of a full and complete life.

  45.   Accordingly, Plaintiff seeks general and special damages from Defendants as a
        consequence of the injuries and damages suffered as a result of Defendants’ negligent
        conduct, actions, and omissions on the occasion in question.

                       SECOND CLAIM FOR RELIEF
        (NEGLIGENCE AGAINST C.R.S. §13-21-115 AGAINST ROARING FORK
            RESTURANTS INC d/b/a CHEDDAR’S SCRATCH KITCHEN)

  46.   Plaintiff hereby incorporates by reference and makes a part of this Claim for Relief all
        previous paragraphs of Plaintiff’s Complaint.




                                                  5
CaseCase
     1:19-cv-03229-PAB-NRN
         1:19-cv-03229 Document
                            Document
                                1-1 Filed
                                     6 Filed
                                          11/14/19
                                              11/14/19
                                                    USDC
                                                       USDC
                                                         Colorado
                                                             Colorado
                                                                   PagePage
                                                                        6 of 7
                                                                             6 of 7




  47.    In the alternative to Plaintiff’s claim under C.R.S. §13-21-115, above, Plaintiff brings suit
         under negligence.

  48.    At all times relevant hereto, Defendant owned, operated, maintained, controlled, serviced,
         cleaned, managed or otherwise acted upon/conducted activities upon the aforementioned
         premises.

  49.    To the extent that Defendant is not a landowner, the failure to correct a dangerous
         condition, such as by not removing an umbrella base from a walkway, still imposes liability
         as they acted unreasonably and were negligent in that process, as seen from the below
         allegations.

  50.    Defendant owed a duty to Plaintiff and breached that duty by failing to exercise reasonable
         care to prevent foreseeable injury to Plaintiff, by negligent act or omission, by, in and
         among other things, failing to inspect and maintain the premises, failing to remove, failing
         to place adequate “caution” or “warning” signs, cones, tape, or other restrictive devices
         around the area, securing and/or warning patrons about the umbrella base so as to prevent
         invitees/persons from tripping and falling and injuring themselves in the area, in a
         reasonably prudent manner so as to avoid causing harm or injury to Plaintiff.

  51.    As a direct and proximate result of Defendant’s negligence and careless conduct, and
         failure to exercise reasonable care, Plaintiff incurred injuries, damages, and losses.

  52.    As a direct and proximate result of Defendant’s failure to exercise reasonable care, Plaintiff
         incurred past and future economic losses, including but not limited to, loss of earnings,
         impairment of earning capacity, loss of home services, costs of transportation to and from
         medical providers, and reasonable and necessary medical expenses including, but not
         limited to, physician, hospital, diagnostic imaging and testing, physical therapy, surgical
         intervention, orthopedic care, prescription medications, and other expenses.

  53.    Defendant’s failure to exercise reasonable care directly and proximately caused Plaintiff
         permanent physical impairment and/or disfigurement, as well as past and future pain and
         suffering, loss of the value of her time, loss of enjoyment of life, and other non-economic
         damages. Plaintiff will be prevented from engaging in certain social and recreational
         activities normal to her lifestyle prior to this incident and will otherwise be prevented from
         participating in and enjoying the benefits of a full and complete life.

  54.    Accordingly, Plaintiff seeks general and special damages from Defendant as a consequence
         of the injuries and damages suffered as a result of Defendants’ negligent conduct, actions,
         and omissions on the occasion in question.

  WHEREFORE, the Plaintiff prays for judgment against Defendant as set forth below:

         Plaintiff requests that judgment be entered in favor of the Plaintiff and against the
  Defendant in an amount to fairly compensate his for the injuries as set forth above, court costs,
  expert witness fees, statutory interest from the date this cause of action accrued or as otherwise

                                                   6
CaseCase
     1:19-cv-03229-PAB-NRN
         1:19-cv-03229 Document
                            Document
                                1-1 Filed
                                     6 Filed
                                          11/14/19
                                              11/14/19
                                                    USDC
                                                       USDC
                                                         Colorado
                                                             Colorado
                                                                   PagePage
                                                                        7 of 7 of 7




  permitted under Colorado law and for such other and further relief as the Court deems just and
  proper and/or Plaintiff prays for the following relief including and without limitation:

     i)    For an amount which will reasonably compensate Plaintiff for past, present and future
          economic loss.

     ii) For an amount which will reasonably compensate Plaintiff for medical expenses, past and
         future.

     iii) For an amount which will reasonably compensate Plaintiff for permanent limitation, injuries,
          and/or disfigurement, limitations and or disabilities of the body and/or mind.

     iv) For any amount which will reasonably compensate Plaintiff for pain and suffering, past and
         future.

     v) For an amount which will reasonably compensate Plaintiff for loss of enjoyment of life and/or
        the capacity of life and emotional distress.

     vi) For interest as provided by Statute from the date of the incident which forms the basis of the
         Complaint to the date of verdict or judgment, and for costs and fees incurred in the prosecution
         of the matter and for any other and further relief as the Court may deem just.

          Dated: August 23, 2019                        Respectfully Submitted,

                                                        Law Offices of Dianne Sawaya, LLC


                                                    By: s/ Robert R. Harper
                                                        Nathan T. Mattison, Esq. #38627
                                                        Robert R. Harper, Esq. #48454
                                                        Attorneys for Plaintiff




                                                    7
